Citation Nr: 0419611	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by impairment of vision, to include glaucoma 
claimed as secondary to service-connected hypertension and 
coronary artery disease.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969, May to August 1973, November 1985 to April 29, 
1986, and May 1, 1986 to September 30, 1986.  This appeal 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a December 2000 RO decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  The veteran does not currently have any disability 
manifested by impairment of vision that had its onset during 
service, is otherwise related to service, or that is causally 
related to any service-connected disability including 
hypertension or coronary artery disease.  

3.  Bilateral hearing loss is manifested by no more than 
auditory acuity level II in the right ear and auditory acuity 
level I in the left ear.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by impairment of vision due to disease or injury that was 
incurred in or aggravated by service, or proximately due to 
or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).  

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).  In Pelegrini II, the Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, and 
that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See slip op. at 3, 7-10.

In the instant case, the initial RO decisions in December 
2000 and January 2003 were made after the enactment of the 
VCAA on November 9, 2000.  Nevertheless, VCAA notice was sent 
after the initial determinations (i.e., in May 2003 regarding 
the service connection claim and in January 2004 regarding 
the increased rating claim).  In any case, notice was sent 
prior to the transfer and certification of the veteran's 
appeal to the Board in May 2004.  

In the VCAA notices sent to the veteran in May 2003 and 
January 2004, the RO advised the veteran of what was required 
to prevail on his claims of service connection and an 
increased rating, what specifically VA would do to assist in 
those claims, and what the veteran was expected to do.  The 
RO specifically informed the veteran that VA would assist him 
in obtaining records from Federal agencies, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  Further, during the course of his July 
2002 hearing at the RO, the veteran was essentially requested 
to provide VA with all relevant evidence and argument 
pertinent to his service connection claim.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection claim 
in the December 2000 rating decision, statement of the case 
issued to him in January 2002, and supplemental statement of 
the case issued to him in September 2003.  See 38 U.S.C.A. §§ 
5102, 5103.  Likewise in regard to the increased rating 
claim, the RO informed the veteran of the information and 
evidence needed to substantiate his claim in the January 2003 
rating decision and statement of the case issued to him in 
April 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims had been denied and the evidence it had 
considered in denying the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for a disability 
manifested by impairment of vision and to an increased rating 
for bilateral hearing loss.  He was afforded the opportunity 
to testify at a personal hearing before a local hearing 
officer at the RO in July 2002, in regard to his service 
connection claim (he declined the opportunity for a hearing 
in regard to his increased rating claim).  

In addition, the veteran was afforded a medical examination 
in October 2002, in relation to his increased rating claim.  
Relevant to the increased rating claim, the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, the Board notes that 
the veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the 
increased rating issue on appeal.  

On the other hand, relevant to the service connection claim, 
the Board notes that the veteran indicated at his July 2002 
hearing that there were records pertaining to treatment of 
glaucoma two years previously.  As indicated by the hearing 
transcript (page 7), it was determined that copies of these 
records were not part of the claims file, and the veteran 
agreed that he would provide the RO with these medical 
records to support his claim.  Thereafter, the RO sent the 
veteran a VCAA notice letter in May 2003, wherein the RO 
requested the veteran to furnish information concerning 
treatment of his claimed disabilities.  The RO also sent him 
a supplemental statement of the case in September 2003, 
wherein the RO reiterated that it had yet to receive the 
aforementioned glaucoma treatment records or any other 
response from him.  Nevertheless, to date the veteran has not 
furnished copies of the claimed glaucoma treatment records or 
a signed release form authorizing VA to obtain them on his 
behalf from the medical provider.  



It is recognized that the duty to assist is not always a one-
way street, and if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  In this case, as the veteran has not 
identified any records (other than the records of treatment 
of glaucoma, as indicated at the hearing, to support his 
claim), the Board concludes that no further assistance is 
necessary to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  In that regard, it is noted that VA did not 
conduct medical inquiry in the form of a VA examination in an 
effort to substantiate the service connection claim and that 
further development in this respect is not necessary for the 
reason that follows.  38 U.S.C.A.§ 5103A (d).  The veteran 
has not furnished any of the following:  medical evidence of 
current visual impairment to include glaucoma, competent 
evidence of persistent or recurrent symptoms of an eye 
disability since his last period of active service, or 
competent medical evidence suggesting that his current visual 
impairment is related to a service-connected disability.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and etiological opinion 
would be pointless, because the status of the record as it 
now stands does not show a "reasonable possibility" that 
such assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  



Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including presbyopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  Presbyopia is "a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  WEBSTER'S MEDICAL DESK DICTIONARY 573.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992) (Court found 
that given the definition of presbyopia it was reasonable to 
conclude that such was a refractive error and not the result 
of in-service injury).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Service medical records do not show any treatment or 
diagnosis of an eye disease, nor do they show any injury to 
the eyes.  The records do show that the veteran underwent a 
pre-induction physical examination in October 1965, on which 
he reported that he wore glasses for reason of being near-
sighted.  On visual acuity testing, there was refractive 
error of the eyes; his distant vision in both eyes was 20/100 
uncorrected and 20/20 corrected.  At the time of his 
enlistment in January 1966, the veteran wore contact lenses 
due to visual impairment.  On visual acuity testing, there 
was refractive error of the eyes; his distant vision was 
20/200 (right) and 20/100 (left) uncorrected, with both 
corrected to 20/20.  At the time of a separation physical 
examination in September 1969, the veteran's eyes were normal 
and his visual acuity was decreased; distant vision in both 
eyes was 20/70 uncorrected and 20/20 corrected.  Annual 
physical examinations in November 1970 and November 1971 
reflected similar findings.  The veteran's distant visual 
acuity in both eyes was corrected to 20/20 at the time of 
physical examinations in December 1972, March 1975, February 
1977, September 1979, December 1980, December 1981, January 
1983, and January 1984.  

On a re-enlistment physical examination in February 1986, the 
veteran reported that he wore glasses or contact lenses.  His 
eyes were clinically evaluated as normal.  On visual acuity 
testing, there was refractive error of the eyes; his distant 
vision was 20/200 on the right (corrected to 20/30) and 
20/400 on the left (corrected to 20/60), and near vision was 
20/30 (corrected to 20/20) in both eyes.  At his separation 
physical examination in September 1986, the veteran reported 
that he wore glasses or contact lenses.  His eyes were 
clinically evaluated as normal.  On visual acuity testing, 
there was refractive error of the eyes; his distant vision 
was 20/100 on the right and 20/200 on the left, with both 
corrected to 20/25.  

The post-service medical records on review show that on a VA 
examination in February 1987, the veteran complained of a 
decrease in his vision.  On examination, and as reflected in 
a consultation report, it was noted that he wore contact 
lenses and that his distant visual acuity was corrected to 
20/70 in both eyes (near vision was corrected to 20/40 in the 
right eye and 20/30 in the left eye).  He took no medications 
and no diagnosis was provided.  There are no other post-
service medical records pertaining to complaints, treatment 
or diagnosis of an eye disability, to include records 
relevant to evaluation of the veteran's service-connected 
disabilities.

Thus, both service records and available show no more than 
refractive error, which is not considered a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2003)

The Board here again notes the veteran's report of having 
been treated for glaucoma after service.  However, as set out 
above, the veteran has not responded to VA's requests that he 
provide the requisite identification and release for such 
records; nor has he submitted the records himself, provided 
an explanation for his failure to produce the records, or 
offered any additional information.  Thus, the Board proceeds 
to review and decide the claim based on the evidence that is 
of record.  

After careful consideration of the evidence, the Board finds 
that there is no competent evidence showing that the veteran 
currently has any disability manifested by impairment of 
vision, to include glaucoma, that is related to service or to 
service-connected disability.  VA law and regulations require 
that for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In this case, as already stated, there is no basis under 
governing law for a grant of service connection for 
refractive error and/or presbyopia.  38 C.F.R. §§ 3.303(c), 
4.9 (2003).  There is also no competent medical evidence of 
other disability manifested by vision impairment, to include 
glaucoma.  As a lay person the veteran himself is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

Based on these facts, the Board concludes that the weight of 
the credible evidence is against the veteran's claim of 
service connection.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  38 
C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable, under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a compensable rating 
is warranted on the basis that he has worn hearing aids for 
many years and his hearing impairment has worsened.  

The record shows that the veteran underwent a VA examination 
in October 2002.  An audiometric examination revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz:  5, 35, 65, and 60, for an average of 
41 in the right ear; and 5, 30, 55, and 60, for an average of 
38 in the left ear.  Speech recognition (per Maryland CNC) 
was 88 percent in the right ear and 92 percent in the left 
ear.  The summary of the audiological test results reflected 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear, with good speech recognition ability in the right ear 
and excellent speech recognition ability in the left ear.  

The VA audiometric findings reflect level II auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  

Also of record is a report of a hearing test conducted by 
Malcolm McAdam, M.S., a certified clinical audiologist, 
apparently dated in June 2003.  The results of that test do 
not suggest an objective discrepancy or more severe hearing 
loss than that shown by the VA examination report of October 
2002.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's hearing loss impairs him industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  In short, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a compensable rating 
discussed herein above, that doctrine is not applicable and 
does not operate to assign any higher rating in this case.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a disability manifested by impairment 
of vision, to include glaucoma claimed as secondary to 
service-connected hypertension and coronary artery disease, 
is denied.  

A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



